Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060164277 A1), and further in view of Tseng (US 20090231035 A1).
Regarding claims 1 and 14, Lee (US 20060164277 A1) discloses a digital signal generator and method for audio artefact reduction in an audio amplifier, the digital signal generator comprising: 
a counter having a counter output and configured to count up or down in an initial count direction from an initial counter value dependent on a counter control input (Lee, Fig. 8, “Up/down Counter”, ¶ [0004]: “ The output of the comparator is connected to the input of the counter... Whenever the output of the comparator is high (i.e., when the difference between VA (reference or threshold) and Vo (counter’s output) is positive), the counter counts the pulses of the clock signal and the output of the counter increases. This in turn causes the voltage Vo to rise. ” it is implicit that when the difference between VA and Vo is negative the counter is reversed and the counts decrease);
a comparator having a first comparator input coupled to the counter output (Lee, Fig. 8, “Comparator”, Vo, DAC, Up/down Counter) a second comparator input (Lee, Fig. 8, VA, Comparator), and a comparator output coupled to the counter control input (Lee, Fig. 8, Comparator and Up/down Counter; ¶ [0004]). 
a digital signal generator is configured to determine the count direction after the initial count direction dependent on the comparison between a threshold value applied to the second comparator input and the counter output value (Lee, ¶ [0004]: “the output of the comparator is high (i.e., when the difference between VA (threshold) and Vo (counter output or comparator input) is positive), the counter counts the pulses of the clock signal and the output of the counter increases”, it is implicit that when the difference between VA and Vo is negative the counting is reversed and the counts decrease).
However, the combination of Lee fails to disclose an integrator having an integrator input coupled to the counter output and an integrator output coupled to the digital signal generator output. 
In an analogous field of endeavor, Tseng (US 20090231035 A1) discloses an integrator having an integrator input coupled to the counter output and an integrator output coupled to the digital signal generator output (Tseng, Fig. 2, items 206 and 204; ¶ [0015]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Tseng with  Lee to generate PWM signal by integrating the analog signal and providing a silent start without popping noise.

Claim(s) 2-3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060164277 A1), in view of Tseng (US 20090231035 A1) and further in view of Ishida (US 20060044065 A1).
Regarding claims 2 and 16, the combination of Lee, and Tseng  discloses all the limitations of claim 1 and 14 respectively. 
However, the combination of Lee, and Tseng fails to disclose a digital signal generator configured to count up to the threshold value from the initial counter value and then count down to the initial counter value.  
In an analogous field of endeavor, Ishida (US 20060044065 A1) discloses a digital signal generator configured to count up to the threshold value from the initial counter value and then count down to the initial counter value (Ishida, Abstract: “ a voltage comparator for comparing a rectified signal with a threshold voltage; an up/down counter that switches between up-counting and down-counting according to the level of an output voltage of the voltage comparator”) .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Ishida to the combination of  Lee, and Tseng to increase or decrease the gain of the variable gain amplifier.
Regarding claims 3 and 17, the combination of Lee, Barakat and Tseng  discloses all the limitations of claim 1 and 14 respectively. 
However, the combination of Lee, and Tseng fails to disclose a digital signal generator configured to count down to the threshold value from the initial counter value and then count up to the initial counter value.  
In an analogous field of endeavor, Ishida (US 20060044065 A1) discloses a digital signal generator configured to count down to the threshold value from the initial counter value and then count up to the initial counter value (Ishida, Abstract: “ a voltage comparator for comparing a rectified signal with a threshold voltage; an up/down counter that switches between up-counting and down-counting according to the level of an output voltage of the voltage comparator”) .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Ishida to the combination of  Lee, and Tseng to increase or decrease the gain of the variable gain amplifier.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060164277 A1), in view of Tseng (US 20090231035 A1), and further in view of Bakanovich (US 4205383 A).
Regarding claim 8, the combination of Lee and Tseng  discloses all the limitations of claim 1. 
However, the combination of Lee, and Tseng fails to disclose a digital signal generator wherein the counter output corresponds to a triangle waveform.
In an analogous field of endeavor, Bakanovich (US 4205383 A) discloses a digital signal generator wherein the counter output corresponds to a triangle waveform (Bakanovich, in the spirit of claim 6: “a reversible counter forming a linearly rising and dropping code sequence, whereby an isosceles triangle-shaped pulse is produced”). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Ishida to the combination of  Lee, and Tseng to avoid class D amplifier artifacts.
  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060164277 A1), in view of Tseng (US 20090231035 A1) , in view of Bakanovich (US 4205383 A), and further in view of Varzhabedian (US 20070228835 A1).
Regarding claim 9, the combination of the combination of Lee, Tseng   and Bakanovich discloses all the limitations of claim 8. 
However, the combination of Lee, Tseng and Bakanovich fails to disclose a digital signal generator wherein the digital signal generator output corresponds to an approximation of a raised cosine waveform.  
	In an analogous field of endeavor, Varzhabedian (US 20070228835 A1) discloses a digital signal generator wherein the digital signal generator output corresponds to an approximation of a raised cosine waveform (Varzhabedian, Fig. 6, items 31, 61 and 62; ¶ [0082]: “Timing generator 31 generates a … square wave signal 60 that passes through low-pass filter 61, producing a … sine wave signal 62”, the low pass filter acting like a double as an integrator , integrating (filter, LP) a square wave to obtain a triangular wave, integration (filter, LP)a second time to get an approximate sinusoidal wave)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Varzhabedian to the combination of  Lee, Tseng and Bakanovich to avoid class D amplifier artifacts.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060164277 A1), in view of Tseng (US 20090231035 A1), and further in view of Varzhabedian (US 20070228835 A1).
Regarding claim 11, the combination of Lee, Barakat and Tseng  discloses all the limitations of claim 1. 
However, the combination of Lee, and Tseng fails to disclose an audio amplifier comprising the digital signal generator and an amplifier stage wherein the digital signal generator output is coupled to an audio input of the amplifier stage.  
In an analogous field of endeavor, Varzhabedian (US 20070228835 A1) discloses a digital signal generator wherein the digital signal generator output is coupled to an audio input of the amplifier stage (Varzhabedian, Fig. 6, items 59 and 64).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Varzhabedian to the combination of  Lee and Tseng to provide output power to drive a load, for example a loudspeaker.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060164277 A1), in view of Tseng (US 20090231035 A1), in view of Varzhabedian (US 20070228835 A1), and further in view of Miyake (US 20180226926 A1).
Regarding claim 12, the combination of Lee, Tseng  and Varzhabedian discloses all the limitations of claim 11.
However, the combination of Lee, Tseng and Varzhabedian  fails to disclose an audio amplifier wherein the digital signal generator is configured to generate a digital signal in response to switching the amplifier stage between an off-state and an on-state. 
In an analogous field of endeavor, Miyake (US 20180226926 A1) discloses  an audio amplifier wherein the digital signal generator is configured to generate a digital signal in response to switching the amplifier stage between an off-state and an on-state (Miyake, ¶ [0003]: “ class D amplifiers are amplifiers in which output stage transistors are ON/OFF switched by a PWM pulse train that is pulse-width modulated depending on an input audio signal”). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Miyake to the combination of  Lee, Tseng and Varzhabedian to generate a PWM signal which are used to drive the power unit.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060164277 A1), in view of Tseng (US 20090231035 A1), in view of Varzhabedian (US 20070228835 A1), and further in view of Du (US 20150071464 A1).
Regarding claim 13, the combination of Lee, Tseng  and Varzhabedian discloses all the limitations of claim 11.
However, the combination of Lee, Tseng and Varzhabedian  fails to disclose an audio amplifier wherein the digital signal generator is configured to generate a digital signal in response to switching between a mute state and an un-mute state of the audio amplifier.
In an analogous field of endeavor, Du (US 20150071464 A1) discloses  an audio amplifier wherein the digital signal generator is configured to generate a digital signal in response to switching between a mute state and an un-mute state of the audio amplifier (Due, Fig. 3, items 1021, 1022 and 1023; ¶ [0024]: “a control module coupled to the … amplifier and the regulator, configured to control operations of the … amplifier and the regulator based on a mode switch signal, wherein when the mode switch signal is at a mute state, the control module is configured to disable the … amplifier and enable the regulator to have the first reference signal as the output at the output terminal of the … amplifier, when the mode switch signal is at an un-mute state, the control module is configured to gradually change the output at the output terminal of the …amplifier from the… reference signal to an analog signal amplified by the … amplifier.”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Du to the combination of  Lee, Tseng and Varzhabedian to gradually limiting, by the class D amplifier of the audio device, the analog signal from the integrated signal to a fixed voltage signal when the mode switch signal switches from un-mute to mute mode.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060164277 A1), in view of Tseng (US 20090231035 A1, and further in view of Hoyerby (US 20150288335 A1).
Regarding claim 15, the combination of Lee, and Tseng  discloses all the limitations of claim 14.
However, the combination of Lee, and Tseng fails to disclose a method comprising applying the digital signal to an amplifier stage of the audio amplifier in response to switching the amplifier stage between an off-state and an on-state.
In an analogous field of endeavor, Hoyerby (US 20150288335 A1) discloses a  method comprising applying the digital signal to an amplifier stage of the audio amplifier in response to switching the amplifier stage between an off-state and an on-state (Hoyerby, ¶ [0024-0027]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Hoyerby to the combination of  Lee and Tseng to control de amplification stage.

Allowable Subject Matter
Claims 4-7, 10, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654